            Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
-----------------------------------x                                   ELECTRONICALLY FILED
JACQUELINE DE LA ROSA LAFONTAINE,                                      DOC #: _________________
                                                                       DATE FILED: 02/20/2020
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF             Petitioner,
                                      NEW YORK
  -----------------------------------------------------------x
         -against-
  In re FANNIE      MAE 2008 SECURITIES                      :           No.  157831
                                                                         08 Civ.  Civ.  4251 (JFK)
                                                                                     (PAC)
  LITIGATION                                                 :                     ORDER
                                                                         09 MD 2013 (PAC)
SCOTT MECHKOWSKI, CHRISTOPHER                                :
SHANAHAN, JEH JOHNSON, and LORETTA :                                     OPINION & ORDER
LYNCH,
  -----------------------------------------------------------x
                                   Respondents.
-----------------------------------x

  HONORABLE
JOHN        PAULUnited
     F. KEENAN,  A. CROTTY, United
                       States      States District
                                District           Judge:
                                              Judge:

       On February 14, 2020, the United States Court of Appeals
                                           BACKGROUND1
for the Second Circuit vacated and remanded the Court's August
          The early years of this decade saw a boom in home financing which was fueled, among
17, 2015 Opinion & Order, which granted in part and denied in
  other things, by low interest rates and lax credit conditions. New lending instruments, such as
part Petitioner's habeas corpus petition for immediate release
  subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
from detention.
  kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
       Accordingly, counsel for Petitioner and Respondents are
  assumption that the market would continue to rise and that refinancing options would always be
directed to appear before the Court for a status conference on
 available in the future. Lending discipline was lacking in the system. Mortgage originators did
Thursday, March 19, 2020 at 11 a.m. in Courtroom 20-C.
  not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
SO ORDERED.



 known as February
           mortgage-backed20, securities              ~~
                                2020 (“MBSs”). MBS markets    (~
                                                                 , r-1/
 originators sold their loans into the secondary mortgage market, often as securitized packages
Dated: New York, New York
                                                                  grew, almost
                                                                        J
                                                             John F. Keenan
                                                                               exponentially.
                                                    United States District Judge
         But then the housing bubble burst. In 2006,  the demand for housing dropped abruptly

  and home prices began to fall. In light of the changing housing market, banks modified their

  lending practices and became unwilling to refinance home mortgages without refinancing.


  1
   Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
  dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                           1
